Name: COMMISSION REGULATION (EC) No 19/95 of 5 January 1995 on the issue of import licences for garlic originating in China
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  trade;  Asia and Oceania;  plant product
 Date Published: nan

 No L 4/14 Official Journal of the European Communities 6. 1 . 95 COMMISSION REGULATION (EC) No 19/95 of 5 January 1995 on the issue of import licences for garlic originating in China the quantity applied for at 3 January 1995 is in excess of the maximum monthly quantity for January 1995 ; whereas it is therefore necessary to determine to what extent import licences may be issued in response to these applications ; whereas the issue of licences in response to these applications ; whereas the issue of licences in response to applications lodged after 3 January 1995 and before 24 January 1995 should be refused, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 3290/94 (2), Having regard to Council Regulation (EC) No 1213/94 of 27 May 1994 concerning a protective measure applicable to imports of garlic from China (3), as last amended by Regulation (EC) No 2815/94 (4), and in particular Article 1 (4) thereof, Whereas Council Regulation (EEC) No 2707/72 Q lays down the conditions for applying protective measures for fruit and vegetables ; Whereas pursuant to Commission Regulation (EEC) No 1859/93 (6), as amended by Regulation (EC) No 1662/94 Q, the release for free circulation in the Commu ­ nity of garlic imported from third countries is subject to presentation of an import licence ; Whereas Article 1 (2) of Commission Regulation (EC) No 1213/94, restricts the issue of import licences for garlic originating in China to a maximum monthly quantity in the case of applications lodged from 25 August 1994 to 24 May 1995 ; Whereas, given the criteria laid down in Article 1 (3) of that Regulation and the import licences already issued, Article 1 Import licences applied for under Article 1 of Regulation (EEC) No 1859/93 at 3 January 1995 for garlic falling within CN code 0703 20 00 originating in China shall be issued for 0,70952 % of the quantity applied for, having regard to the information available to the Commission on 4 January 1995. For the abovementioned products applications for import licences lodged at 2 January 1995, after 3 January 1995 and before 24 January 1995 shall be refused. Article 2 This Regulation shall enter into force on 6 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 January 1995. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . (j OJ No L 349, 31 . 12. 1994. 0 OJ No L 133, 28 . 5. 1994, p. 36. (4) OJ No L 298, 19 . 11 . 1994, p . 26. 0 OJ No L 291 , 28 . 12. 1972, p. 3 . (&lt;) OJ No L 170, 13 . 7. 1993, p. 10 . 0 OJ No L 176, 9. 7. 1994, p. 1 .